Citation Nr: 1539454	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  14-21 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Service connection for bilateral hearing loss disability.


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had service from June 1951 to June 1953.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee.
The appeal is REMANDED to the Agency of Original Jurisdiction.  The VA will notify the appellant if further action is required.


REMAND

According to the February 2013 rating decision, the RO sent a VCAA Duty to Assist Letter to the Veteran on February 29, 2012 and received a VCAA Notice Response from the Veteran on March 16, 2012. The Board finds that neither of these documents is currently in the electronic claims file. 

The VA RO sent a request for the Veteran's service records to the National Personal Records Center (NPRC). The NPRC responded to the VA's request for the Veteran's service records with a statement that such records are not available at the NPRC. The VA has an obligation to make as many requests as are necessary to obtain relevant records from a Federal department or agency. 38 C.F.R. § 3.159(c)(2) (2015). The VA can only end its efforts to obtain such records if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile. 38 C.F.R. § 3.159(c)(2) (2015). The Board finds that no such conclusion is present in the claims file. The only service records currently in the claim file are the Veteran's DD-214 and his separation medical exam. The VA must notify the Veteran of his potentially missing service records, if such notification is not contained in the February 2012 VCAA Duty to Assist Letter.

The VA obtained a medical opinion on the Veteran's claims for bilateral hearing loss and tinnitus on February 15, 2013. The examiner diagnosed the Veteran with bilateral sensorineural hearing loss, but opined that is not at least as likely as not (50% probability or greater) caused by or a result of an event in military service. The examiner stated that her rationale for this opinion was that the Veteran had normal hearing, bilaterally, upon separation from the military, according to his separation examination on June 9, 1953. Thus, the examiner concluded that his hearing loss must have occurred after he separated from military service. While the examiner stated in her tinnitus report various facts related to the Veteran's noise exposure during service, this information was not reported in the examiner's opinion on bilateral hearing loss.

On November 1, 1967, the Service Department transitioned from reporting audiometer readings in American Standards Association (ASA) units to reporting audiometer readings in International Standards Organization (ISO) units. The Veteran left service in 1953. There is no indication as to whether the VA examiner considered this change in reporting methods in determining that the Veteran had normal hearing upon separation from the military. There is also no evidence that the VA examiner considered the Veteran's post-service noise exposure and occupation in determining that his bilateral hearing loss is less likely than not connected to his service.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the Veteran's claim file the VCAA Duty to Assist Letter sent to the Veteran on February 29, 2012 and the VCAA Notice Response sent by the Veteran on March 16, 2012. If these documents cannot be found, send a new VCAA Duty to Assist Letter to the Veteran.

2. If not already in the VCAA Duty to Assist Letter sent to the Veteran on February 29, 2012 and associated with the Veteran's claim file, notify the Veteran that the only service records currently in his claim file are his separation medical examination and DD-214. Ask the Veteran if he has any other service records in his possession, or knows where any other service records might be located.

3. Make as many requests as are necessary to obtain the Veteran's service records from a Federal department or agency. Alternatively, efforts to obtain such records may cease upon a conclusion that the records sought do not exist or that further efforts to obtain those records would be futile.

4. Schedule the Veteran for a VA examination to determine if his currently diagnosed bilateral hearing loss is related to his service. 

During the exam, the examiner should determine the extent of the Veteran's post-service noise exposure and his post-service occupation.

The examiner should specify that the audiometer readings taken during the Veteran's separation exam have been converted from ASA units to ISO units prior to consideration.

The examiner should accept as true the Veteran's lay statements regarding his noise exposure, as were reported in the February 15, 2013 VA examination for tinnitus. His exposure to hazardous noise levels during service include working as an Aviation Engineer in the Army, proximity to heavy equipment noise and aircraft noise (F-86 fighter jets and propeller planes), as well as gunfire from rifles, M1's, .50 calibers, bazookas, and grease guns. No hearing protection was used.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






